DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of translating speech involving multiple languages, as explained in detail below. 
The limitations of receiving audio, receiving language preferences, sending the translated data in the preferred languages and formatting the translation output to be text and audio, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “various elements” nothing in the claim element precludes the steps from practically being performed by mental processing.  All of the above steps can be done by bilingual human transcriptionist 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The remaining claims include similar language such as analyzing the context, annotating the data, blending transcriptions and correcting errors, that are all mental processing and are not statutory.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamant et al. (PGPUB 2019/0341050), hereinafter referenced as Diamant.

Regarding claim 15, Diamant discloses a system for using cloud structures in real time speech and translation involving multiple languages and transcript development, comprising: 
a processor (computing system; p. 0155); 
a memory (storage; p. 0156); and 
an application stored in the memory that when executed on the processor (application; p. 0157-0158): 
receives audio content comprising human speech spoken in a first language (user speaking Chinese; p. 0061-0062), 
translates the content into a second language (preferred language; p. 0061-0062), 
displays the translated content in a transcript displayed on a client device viewable by a user speaking the second language (display; p. 0162, 0166);

receives commentary associated with the tag, the commentary alleging an error in the portion of the content (annotating to point out precision, accuracy, etc.; p. 0056), 
corrects the portion of the content in the transcript in accordance with the commentary (correcting data; p. 0056).  
Regarding claim 16, Diamant discloses a system wherein the application verifies the commentary prior to correcting the portion in the transcript (edit transcript; p. 0111).  
Regarding claim 18, Diamant discloses a system wherein the error alleged concerns at least one of translation, contextual issues, and idiomatic issues (correct transcript; p. 0111).  
Regarding claim 19, Diamant discloses a system wherein the application sends the audio content to at least a first cloud-based translation engine for the translation (p. 0155, 0158).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Robinson (PGPUB 2005/0261890).

Regarding claims 1 and 12, Diamant discloses a system and method, hereinafter referenced as a system for using cloud structures in real time speech and translation involving multiple languages, comprising: 
a processor (computing system; p. 0155); 
a memory (storage; p. 0156); and 
an application stored in the memory that when executed on the processor (p. 0157-0158): 
receives audio content in a first spoken language from a first speaking device (speaker speaking Chinese; p. 0061-0062), 
receives a first language preference from a first client device, the first language preference differing from the spoken language (preferred language; p. 0061-0062), 
receives a second language preference from a second client device, the second language preference differing from the spoken language, (speaker speaking English; p. 0061-0062), 
transmits the audio content and the language preferences to at least one translation engine (translate and send data; p. 0061-0062), and 
receives the audio content from the engine translated into the first and second languages (language translation; p. 0061-0062) wherein the at least one translation engine is cloud-based (p. 0155, 0158) and wherein the application further develops context for the audio content (context; p. 0077), but does not specifically teach sending 
Robinson discloses a system comprising sending the audio content to the client devices translated into their respective preferred languages, wherein the client devices receive the audio content (audio) translated into their respective languages in spoken audio format and in text format (text; p. 0021-0026), to provide various outputs for enabling communication between users.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to allow foreign language to be communicated clearly and effectively.
Regarding claims 2 and 14, Diamant discloses a system wherein the application further carries the context forward across content provided by additional speaking devices and spoken languages beyond the first spoken language (context; p. 0077).  
Regarding claim 3, Diamant discloses a system wherein the application maintains a running transcript of the spoken audio content and permits client devices to submit annotations to the transcript (annotations; p. 0124).  
Regarding claim 4, Diamant discloses a system wherein the submitted annotations at least one of summarize, explain, add to, and question portions of transcripts highlighted by the annotation (summarize aspects of the conference transcription; p. 0024, 0082, 0124).  
claim 5, Diamant discloses a system wherein the application relies on a cloud-based second translation engine to supplement translation actions of a first translation engine (add data; p. 0082, 0124).  
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above in claim 1.  In addition, Diamant discloses a system comprising a third language (one or more speaker speaking different languages; p. 0061-0062, 0064). 
Regarding claim 10, Diamant discloses a system wherein actions of establishing and adjusting the context are based on factors comprising at least one of subject matter of the first and second portions, settings in which the portions are spoken, audiences of the portions including at least one client device requesting translation into the third language, and cultural considerations of users of the at least one client device (population, distinct characteristics, accents; p. 0059-0062).  
Regarding claim 11, Diamant discloses a system wherein the factors further include cultural and linguistic nuances associated with translation of the first language to the third language and translation of the second language to the third language (population, distinct characteristics, accents; p. 0059).  

Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Robinson and in further view of Thomson et al. (PGPUB 2020/0175987), hereinafter referenced as Thomson.



claim 6, Diamant in view of Robinson discloses a system as described above, but does not specifically teach a system wherein the application selectively blends translated content provided by the first translation engine with translated content provided by the second translation engine.  
Thomson discloses a system wherein the processor
receives audio content comprising human speech spoken in a first language (language translation; p. 1587), 
translates the content into a second language (p. 1587), 
displays the translated content in a transcript displayed on a client device viewable by a user speaking the second language (display; p. 0097);
receives at least one tag in the translated content placed by the client device, the tag associated with a portion of the content (annotations; p. 1064), 
receives commentary associated with the tag, the commentary alleging an error in the portion of the content (spelling and language translation errors; p. 0175, 1013), 
corrects the portion of the content in the transcript in accordance with the commentary (correcting spelling and language translation errors; p. 0175, 1013), 
wherein the application verifies the commentary prior to correcting the portion in the transcript (verify; p. 0897-0899, 0682, 0935);  
wherein the error alleged concerns at least one of translation, contextual issues, and idiomatic issues (correcting spelling and language translation; p. 0175, 1013); 
wherein the application sends the audio content to at least a first cloud-based translation engine for the translation (p. 0205, 1013-1016, 1691, 1701);  


Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide a finalized, summarized, accurate translation.  
Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Thomson discloses a system wherein the application selectively blends translated content based on factors comprising at least one of the first spoken language and the first and second language preferences, subject matter of the content, voice characteristics of the spoken audio content, demonstrated listening abilities and attention levels of users of the first and second client devices, and technical quality of transmission (quality; p. 1023-1031).  
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above in claim 6.  In addition, Diamant discloses a system wherein the application dynamically builds a model of translation based at least on at least one of the factors, on locations of users of the client devices, and on observed attributes of the translation engines (location; p. 0023).  Furthermore, Thomson discloses a system wherein the application dynamically builds a model of translation based at least on at least one of the factors, on locations of users of the client devices, and on observed attributes of the translation engines (p. 0510, 0735, 1094)
claim 13, it is interpreted and rejected for similar reasons as set forth above in claim 6.  In addition, Thomson discloses a method further comprising the computer simultaneously requesting translation of a single body of content from at least two cloud-based translation engines and selectively blending translation results received therefrom (fusing multiple transcription with different engines; p. 0097, 0140-0160, 1704).  

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamant in view of Thomson.

Regarding claim 17, Diamant discloses a system wherein users of a plurality of client devices hearing the audio content and reading the transcript additionally provide summaries (summarize aspects of the conference transcription; p. 0024, 0082, 0124), annotations (annotations; p. 0124), but does not specifically teach highlighting to the transcript. 
Thompson discloses a system wherein users of a plurality of client devices hearing the audio content and reading the transcript additionally provide summaries (summarize; p. 0168, 0521, 0590), annotations (annotations; p. 1064) and highlighting to the transcript (p. 0161, 0492, 0720-0721), to provide assist with clearly identifying data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to provide a finalized, summarized, accurate translation with clear notes.
claim 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Thomson discloses a system wherein the application further sends the audio content to a second cloud-based translation engine for the translation and selectively blends translated content provided by the first translation engine with translated content provided by the second translation engine (fusing multiple transcription with different engines; p. 0097, 0140-0160, 1704).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657